Citation Nr: 9928485	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement t nonservice-connected pension benefits.


FINDINGS OF FACT

The claims file contains evidence that the veteran had active 
military service of 90 days or more with at least 1 day being 
during a period of war, has income which does not exceed the 
statutory limit for VA pension purposes, and has permanent 
and total disability productive of unemployability.


CONCLUSION OF LAW

The claim for entitlement to a permanent and total disability 
evaluation for pension purposes is well grounded.  38 U.S.C. 
§ 5107(a)  (1999); 38 C.F.R. §§ 3.3, 3.314  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C. § 5107(a)  (1999).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81  (1990).

A claim for pension is well-grounded if three criteria are 
met: (1) the veteran had active military service of 90 days 
or more with at least 1 day being during a period of war (or 
discharge or release from service during a period of war for 
a service-connected disability); (2) there is evidence of 
income which does not exceed the statutory limit; and (3) 
there is evidence of permanent and total disability 
productive of unemployability.  38 C.F.R. §§ 3.3, 3.314  
(1998); see Vargas-Gonzalez v. West, 12 Vet. App. 321  
(1999).

In this case, the claims file contains the veteran's Forms DD 
214, indicating that he meets the service requirements for VA 
nonservice-connected pension benefits.  It also contains 
income data reported by the veteran, suggesting that he meets 
the applicable income limitations.  Finally, the claims file 
contains evidence that the veteran is unemployable due to 
physical disabilities, as shown by a copy of a Social 
Security Administration favorable decision.

Therefore, the Board concludes that the veteran has presented 
a well-grounded claim for entitlement to nonservice-connected 
pension benefits.


ORDER

The claim for entitlement to a permanent and total disability 
evaluation for pension purposes is well grounded and, to that 
extent, the appeal is granted.


REMAND

While the Board has determined that the veteran has met the 
initial requirement of presenting a well-grounded claim.  It 
finds that this case is not yet ready for appellate review on 
the merits.  Evidentiary deficiencies must first be 
corrected.

First, the Board notes that the veteran, with his February 
1998 Application for Compensation or Pension, submitted a 
copy of a Social Security Administration (SSA) favorable 
decision.  That decision lists numerous medical records that 
were considered in making the disability determination.  
Those medical records are not currently part of the claims 
file.  The record shows that the veteran repeatedly requested 
that the RO obtain such records and that they be considered 
in its nonservice-connected pension determination.  Those 
records were never obtained by the RO.  The above-referenced 
records were ultimately obtained by the veteran.  However, 
they were made part of the claims file in January 1999, after 
his appeal had been certified to the Board.  The claims file 
shows that these records have not been reviewed by the RO, 
and no Supplemental Statement of the Case has been issued.  
In addition, the claims file contains no waiver by the 
veteran of RO review of that evidence.

Governing regulations provide:

	An appellant and his or her 
representative, if any, will be granted a 
period of 90 days following the mailing 
of notice to them that an appeal has been 
certified to the Board for appellate 
review and that the appellate record has 
been transferred to the Board, or until 
the date the  appellate decision is 
promulgated by the Board of Veterans' 
Appeals, whichever comes first, during 
which they may submit ... additional 
evidence.  Any such request or additional 
evidence must be submitted directly to 
the Board and not to the agency of 
original  jurisdiction.  The date of 
mailing of the letter of notification 
will be presumed to be the same as the 
date of that letter for purposes of 
determining whether the request was 
timely made or the evidence was timely 
submitted.

38 C.F.R. § 20.1304(a)  (1998).

Furthermore:

	Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under  
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing.

38 C.F.R. § 20.1304(c)  (1998);  see also 38 C.F.R. § 19.31  
(1998) ("A Supplemental Statement of the Case, so 
identified, will be furnished to the appellant and his or her 
representative, if any, when additional pertinent evidence is 
received after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued, when a 
material defect in the Statement of the Case or a prior 
Supplemental Statement of the Case is discovered, or when, 
for any other reason, the Statement of the Case or a prior 
Supplemental Statement of the Case is inadequate.").

In this case, the claims file shows that the veteran was 
notified of certification of his appeal to the Board on 
October 15, 1998.  The additional medical evidence was sent 
directly to the Board and received January 12, 1999.  Thus, 
the veteran met the 90 day time limit for submission of 
additional evidence.  The Board notes that, even if the 
veteran had not met the 90 day time limit, the evidence would 
still warrant RO review because the RO had a duty to obtain 
said records prior to certifying this case to the Board.  See 
Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to 
obtain all pertinent medical records which have been called 
to its attention by the veteran and by the evidence of 
record); see also Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under § 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained); Epps v. Brown, 9 Vet. App. 341 (1996) 
(§ 5103(a) duty attaches in cases where the record references 
other known and existing evidence that might pertain to the 
claim under consideration).

In light of the above, the Board finds that the veteran's 
claim must be reviewed by the RO and that, if the RO's 
decision is still adverse to him, he be provided a 
Supplemental Statement of the Case that addresses the newly-
added evidence in regard to his claim, prior to appellate 
review by the Board.  This is necessary to protect the 
veteran's due process rights.

The Board also finds that, because the veteran's claim is 
well-grounded, VA has a duty to assist with the development 
of the claim.  38 U.S.C. § 5107(a) (1999).  This duty to 
assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed.  Allday v. 
Brown, 7 Vet. App. 517, 526  (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138  (1993)).  In this case, the claims file 
shows that the RO scheduled the veteran for VA examination 
and that he failed to report for said examination.  However, 
the file also contains a letter from the veteran indicating 
that he would not be able to attend the scheduled examination 
because he was incarcerated in prison.

The Board acknowledges that providing VA examinations to 
veterans incarcerated in prison may be difficult and, in some 
circumstances, virtually impossible.  However, the United 
States Court of Appeals for Veterans Claims ("Court") has 
held that "those who adjudicate claims of incarcerated 
veterans [must] be certain that they tailor their assistance 
to the peculiar circumstances of confinement.  Such 
individuals are entitled to the same care and consideration 
given to their fellow veterans."  Bolton v. Brown, 8 Vet. 
App. 185, 191  (1995) (citing Wood v. Derwinski, 1 Vet. App. 
190, 193  (1991).  In Bolton, the Court remanded a case 
involving an incarcerated veteran who failed to appear for a 
VA examination because the claims file contained no 
information concerning the efforts expended by the RO to 
perform the examination, such as an attempt to secure a fee-
based physician to conduct the examination.  Id.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the newly-
submitted medical records obtained from 
the SSA by the veteran and submitted in 
January 1999.

2.  Thereafter, the RO should schedule 
the veteran for a VA general medical 
examination and special gastrointestinal 
and orthopedic examinations for purposes 
of determining whether he is permanently 
and totally disabled for pension 
purposes.  The severity of the veteran's 
hiatal hernia, osteoarthritis of the 
neck, back, elbows, and knees, and any 
other found disabilities should be 
described and test results provided in 
order that they may be properly rated by 
the RO under the pertinent diagnostic 
codes of the Rating Schedule.  Functional 
impairment of the musculoskeletal 
disorders should be considered and 
discussed, pursuant to DeLuca v. Brown, 8 
Vet. App. 202  (1995).  The examiner 
should make determinations as to the 
permanency of the disabilities and their 
effect on the veteran's ability to obtain 
and maintain gainful employment.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  The examiner must provide a 
comprehensive report containing full 
rationale for all opinions expressed.  
All appropriate tests should be conducted 
and all findings, and the reasons and 
bases therefor, are to be set forth in a 
clear, concise, and legible manner in the 
examination report.  If conducting said 
examination proves to be prohibitively 
difficult or impossible, the RO should 
document in the claims file its efforts 
to provide said examination.

3.  The RO should then review all of the 
evidence in reference to the veteran's 
claim for entitlement to a permanent and 
total disability rating for pension 
purposes, to determine if any change in 
its prior decision is warranted by the 
new evidence.

4.  If the benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be furnished to the 
veteran and his representative containing 
an explanation of the RO's latest 
decision, providing any additional laws 
and regulations, and noting all newly 
added evidence.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the veteran until further notice is issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



